                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KATHRYN KNOWLTON, DANA McCORMICK,
TRACY COLE, TALEAVIA COLE, TAHUDAH COLE,
TRIASTIANA WALLS, ANDREW AARON,
KAMILA AHMED, ROBERT AGNEW, ISIAH BALDWIN,
JACQUELINE BOGENBERGER, RAINE CICH, STEVEN
CONKLIN, RACHEL DULAY, ANNE DELESSIO-PARSON,
ERIK FANNING, JILL FERGUSON, BREON FOSTER,
JOANNA GEISER, JOSEPH HAYES, PERCY HAYES,
DESTINEY JONES, SEAN KAFER, JOEY KOEPP,
SONORA LARSON, HOLLY LAVORA, LAZARITO
MATHEU, MOLLY NILSSEN, CARMEN PALMER,
(JUVENILE) PALMER, (JUVENILE) PALMER,
LEAH PORTER, AIDALI RIVERA, WILLIAM RIVERA,
HECTOR RODRIGUEZ, JOSE HERNADEZ RAMIREZ,
OSCAR CONCEPCION RODRIGUEZ, ROSALIND ROGERS,
NATHAN SABEL, WILLIAM SCHROEDER, MARIAH
SMITH, PETER SPARKS, ANGEL VEGA,
CHRISTINA VITOLO-HADDAD, GABRIELLA
VITUCCI, SUZANNE WELLS, BRANDON WILBORN,
KATELYN WOJNAR, SONJA WORTHY, KHALIL
COLEMAN, and MEMBERS OF THE PEOPLE’S REVOLUTION
AN UNINCORPORATED ENTITY, hereinafter referred to as
(TPR), on behalf of themselves and all others similarly situated,

                     Plaintiffs,

       v.                                                Case No. 2020-CV-01660

CITY OF WAUWATOSA, BARRY WEBER,
DENNIS MCBRIDE, and JOHN DOE OFFICERS,

                  Defendants.
______________________________________________________________________________

  DEFENDANTS’ F.R.C.P. 7(h) MOTION TO SEAL ALL DISCOVERY MATERIALS
_____________________________________________________________________________________




            Case 2:20-cv-01660-NJ Filed 04/22/21 Page 1 of 4 Document 28
        Defendants, City of Wauwatosa, Barry Weber, and Dennis McBride, by their attorneys,

Gunta Law Offices, S.C., move this Court pursuant to F.R.C.P. 7(h) for an Order sealing discovery

materials filed in this matter.

        1. While the public may have an interest in the information filed in matters before our

courts, “[t]hat interest does not always trump the property and privacy interests of the litigants.”

Citizens First Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999).

The presumption of openness may be overcome by an overriding interest based on findings that

closure is essential to preserve higher values and is narrowly tailored to serve that interest. Press-

Enter. Co. v. Superior Ct. of California, Riverside Cty., 464 U.S. 501, 510, 104 S. Ct. 819, 824, 78

L. Ed. 2d 629 (1984). This Court has the inherent power to seal court filings to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense. See Fed. R. Civ.

P. 26(c)(1); see also Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978).

        2. It is appropriate for the Court to seal Defendants’ discovery documents, including

deposition transcripts and exhibits, because there is a compelling governmental interest in

preserving the confidentiality of information related to pending litigation, law enforcement

operations, and good cause exists to seal personally identifying information of the City of

Wauwatosa governmental officials and law enforcement. It is also necessary to prevent the

reproduction of discovery materials to third parties.

        3. Plaintiffs, through their counsel, have filed or produced confidential and sensitive

discovery documents to the Court, which could lead to the City of Wauwatosa, Mayor and law

enforcement being harassed, annoyed, unduly burdened and oppressed by the public, as these

documents have been reproduced by media outlets. (Baynard Decl., ¶ 2)



                                                  2

           Case 2:20-cv-01660-NJ Filed 04/22/21 Page 2 of 4 Document 28
       4. For example, on April 7th, 2021, City of Wauwatosa law enforcement discovered that

Urban Milwaukee had posted its Civil Unrest Operational Plan, along with other documents filed

by Plaintiffs in this matter containing personal identifying information, including personal phone

numbers of volunteer Police and Fire Commission individuals, government officials, and details

regarding law enforcement operations and security protocol. (Id. ¶¶ 4, 6, 7)

       5. On Thursday, April 1, 2020, the Milwaukee National Lawyers Guild hosted a virtual

presentation given by attorney Kimberley Motley titled “What’s wrong with the Wauwatosa Police

Department.” During the presentation, which was open to the public, Attorney Motley shared her

research, experiences, and court filings against the City of Wauwatosa. This presentation also

touched on unrelated matters currently being litigated against the City of Wauwatosa. (Id. ¶ 3)

       6. Discussions between the two parties regarding the sensitivity of discovery materials

have been futile, and Plaintiffs’ counsel has repeatedly rejected Defendants proffered protective

order, with no rationale as to why they will not agree, and they ignored Defendants’ request that

they re-file a redacted version of Docket number 24-1. (Id. ¶¶ 4, 5, 8)

       WHEREFORE, Defendants respectfully request an Order sealing all discovery material,

including depositions, to protect the integrity of this action and other ongoing litigation with the

City of Wauwatosa, including any pending criminal proceedings, as well as the confidentiality of

governmental officials and law enforcement personnel involved. Defendants also ask that Docket

number 24-1 be sealed as soon as possible, as well as any other relief that the Court may deem fit.




                                                 3

          Case 2:20-cv-01660-NJ Filed 04/22/21 Page 3 of 4 Document 28
Dated at Wauwatosa, Wisconsin this 22nd day of April, 2021.


                                          GUNTA LAW OFFICES, S.C.
                                          Attorneys for Defendants City of
                                          Wauwatosa, Barry Weber and Dennis
                                          McBride

                                          _/s/ Jasmyne M. Baynard _____________
                                          Gregg J. Gunta, WI Bar No. 1004322
                                          Ann C. Wirth, WI Bar No. 1002469
                                          Jasmyne M. Baynard, WI Bar No. 1099898
                                          Kyle R. Moore, WI Bar No. 1101745
                                          9898 W. Bluemound Road, Suite 2
                                          Wauwatosa, Wisconsin 53226
                                          Telephone:    (414) 291-7979
                                          Facsimile:    (414) 291-7960
                                          Emails:       gjg@guntalaw.com
                                                        acw@guntalaw.com
                                                        jmb@guntalaw.com
                                                        krm@guntalaw.com




                                      4

   Case 2:20-cv-01660-NJ Filed 04/22/21 Page 4 of 4 Document 28
